COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 STEPHANIE M. DEL TORO,                        §
                                                              No. 08-12-00193-CV
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                       County Court at Law Number Three
 PAY AND SAVE, INC., DBA LOWE’S                §
 BIG 8 AND JESSE CRAWFORD,                                  of El Paso County, Texas
                                               §
                  Appellees.                                    (TC# 2009-5430)
                                               §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.        We further order that

Appellees recover from Appellant and her sureties, if any, see TEX. R. APP. P. 43.5, on the

judgment and all costs in this Court, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.